Judgment, Supreme Court, New York County (Daniel E FitzGerald, J.), rendered December 22, 2008, convicting defendant, after a jury trial, of two counts of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony drug offender, to concurrent terms of three years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. In addition to an officer’s testimony about having observed defendant engaging in an apparent drug transaction, the evidence of defendant’s intent to sell included his possession of 25 methadone pills and $340 (see People v Daley, 281 AD2d 244 [2001], lv denied 96 NY2d 827 [2001]).
We perceive no basis for reducing the sentence. Concur— Saxe, J.P., Friedman, Nardelli, Moskowitz and Richter, JJ.